 19-01294-scc     Doc 43-2     Filed 10/10/19 Entered 10/10/19 14:34:01       Declaration
                             of Daniel Pulecio-Boek Pg 1 of 5



 Juan P. Morillo (pro hac vice)                Scott C. Shelley
 Gabriel F. Soledad                            Samantha Gillespie (pro hac vice)
 Daniel Pulecio-Boek                           QUINN EMANUEL URQUHART &
 QUINN EMANUEL URQUHART &                      SULLIVAN, LLP
 SULLIVAN, LLP                                 51 Madison Avenue, 22nd Floor
 1300 I Street, NW, Suite 900                  New York, New York 10010
 Washington, D.C. 20005                        Telephone: (212) 849-7000
 Telephone: (202) 538-8000                     Facsimile: (212) 849-7100
 Facsimile: (202) 538-8100                     Email: scottshelley@quinnemanuel.com
 Email: juanmorillo@quinnemanuel.com           Email: samanthagillespie@quinnemanuel.com
 Email: gabrielsoledad@quinnemanuel.com
 Email: danielpulecioboek@quinnemanuel.com

 Eric Winston (pro hac vice)                   Sara C. Clark (pro hac vice)
 QUINN EMANUEL URQUHART &                      QUINN EMANUEL URQUHART &
 SULLIVAN, LLP                                 SULLIVAN, LLP
 865 South Figueroa Street, 10th Floor         711 Rusk Street, Suite 500
 Los Angeles, California 90017                 Houston, Texas 77002
 Telephone: (213) 443-3000                     Telephone: (713) 221-7000
 Facsimile: (213) 443-3100                     Facsimile: (713) 221-7100
 Email: ericwinston@quinnemanuel.com           Email: saraclark@quinnemanuel.com

Counsel for the Foreign Representative

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                      BK Case No. 18-11094 (SCC)
                                             (Jointly Administered) (Chapter 15)
 PERFORADORA ORO NEGRO,
 S. DE R.L. DE C.V., et al.

 Debtors in a Foreign Proceeding.

 GONZALO GIL-WHITE, PERSONALLY               Adversary Case No. 19-01294 (SCC)
 AND IN HIS CAPACITY AS FOREIGN
 REPRESENTATIVE OF PERFORADORA
 ORO NEGRO, S. DE R.L. DE C.V. AND
 INTEGRADORA DE SERVICIOS
 PETROLEROS ORO NEGRO, S.A.P.I. DE
 C.V.
                  Plaintiff,
      -against-

 ALP ERCIL; ALTERNA CAPITAL
 PARTNERS, LLC; AMA CAPITAL
 19-01294-scc       Doc 43-2     Filed 10/10/19 Entered 10/10/19 14:34:01         Declaration
                               of Daniel Pulecio-Boek Pg 2 of 5



 PARTNERS, LLC; ANDRES
 CONSTANTIN ANTONIUS-GONZÁLEZ;
 ASIA RESEARCH AND CAPITAL
 MANAGEMENT LTD.; CQS (UK) LLP;
 FINTECH ADVISORY, INC.; DEUTSCHE
 BANK MÉXICO, S.A.; INSTITUCIÓN DE
 BANCA MÚLTIPLE; GARCÍA
 GONZÁLEZ Y BARRADAS ABOGADOS,
 S.C.; GHL INVESTMENTS (EUROPE)
 LTD.; JOHN FREDRIKSEN; KRISTAN
 BODDEN; MARITIME FINANCE
 COMPANY LTD.; NOEL BLAIR HUNTER
 COCHRANE, JR; ORO NEGRO PRIMUS
 PTE., LTD.; ORO NEGRO LAURUS PTE.,
 LTD.; ORO NEGRO FORTIUS PTE., LTD.;
 ORO NEGRO DECUS PTE., LTD.; ORO
 NEGRO IMPETUS PTE., LTD.; PAUL
 MATISON LEAND, JR.; ROGER ALAN
 BARTLETT; ROGER ARNOLD
 HANCOCK; SEADRILL LIMITED; SHIP
 FINANCE INTERNATIONAL LTD.; and
 DOES 1-100
                   Defendants.

                       DECLARATION OF DANIEL PULECIO-BOEK

          I, Daniel Pulecio-Boek, pursuant to 28 U.S.C. § 1746, hereby declare under penalty of

perjury that the following is true and correct:

          1.     I am an attorney with Quinn Emanuel Urquhart & Sullivan, LLP, counsel of record

for Fernando Perez Correa Camarena, the Foreign Representative of Integradora de Servicios

Petroleros Oro Negro, S.A.P.I. de C.V. and Perforadora Oro Negro, S. de R.L. de C.V. in this

action.

          2.     I am a member in good standing of the State Bar of New York, and I am admitted

to practice in this Court.

          3.     I respectfully submit this declaration in support of the Motion for an Order

Authorizing Alternative Service on Defendants Deutsche Bank México, S.A. and Andres Antonius.



                                                  2
    19-01294-scc        Doc 43-2      Filed 10/10/19 Entered 10/10/19 14:34:01                        Declaration
                                    of Daniel Pulecio-Boek Pg 3 of 5



          4.       From June 11 to 29, 2019, I delivered the Summons and Complaint to Defendants,

including Antonius via email, text message, WhatsApp and Facebook Messenger, and Deutsche

via email.1

          5.       Exhibit 1 is a true and correct copy of an email chain dated from June 11, 2019 to

June 12, 2019 regarding service of the Summons and Complaint on the Ad Hoc Group.2

          6.       Exhibit 2 is a true and correct copy of the June 25, 2019 email indicating that the

Ad-Hoc Group’s counsel would accept service on behalf of all members of the Ad Hoc Group, but

not on behalf of Antonius.

          7.       Exhibit 3 is a true and correct copy of an email chain dated from June 13, 2019 to

June 24, 2019 regarding service of the Summons and Complaint on the Singapore Rig Owners.

          8.       Exhibit 4 is a true and correct copy of an email dated June 14, 2019 to counsel for

Seadrill and Fintech enclosing the Summons and Complaint.

          9.       Exhibit 5 is a true and correct copy of an email chain dated from June 18, 2019 to

June 24, 2019 regarding service of the Summons and Complaint on Seadrill and Fintech.

          10.      Exhibit 6 is a true and correct copy of an email chain dated from June 11, 2019 to

October 10, 2019 regarding service of Deutsche.

          11.      Exhibit 7(a) is a true and correct copy of an email dated June 28, 2019 to Juan

Oberhauser and Isabel Ocana attaching the Summons and Complaint.

          12.      Exhibit 7(b) is a true and correct copy of an email dated June 28, 2019 to Gerardo

Sainz and Gabriel Arroyo attaching the Summons and Complaint.



1
     In order to limit the number of exhibits, this declaration does not attach all communications sent to, and delivery
confirmations received from, those individuals and entities who have since accepted service. Additionally, I do not
attach the communications sent to, and delivery confirmations received from, Defendant García González y Barradas
Abogados, S.C.
2
      Capitalized terms not defined herein shall have the meaning ascribed to them in the motion and the Complaint.



                                                           3
19-01294-scc   Doc 43-2     Filed 10/10/19 Entered 10/10/19 14:34:01   Declaration
                          of Daniel Pulecio-Boek Pg 4 of 5
 19-01294-scc    Doc 43-2     Filed 10/10/19 Entered 10/10/19 14:34:01   Declaration
                            of Daniel Pulecio-Boek Pg 5 of 5



Dated: October 10, 2019


                                               Daniel Pulecio-Boek
                                               QUINN EMANUEL URQUHART
                                               & SULLIVAN, LLP
                                               1300 I Street, NW, Suite 900
                                               Washington, D.C. 20005
                                               Telephone: (202) 538-8000
                                               Facsimile: (202) 538-8100
                                               danielpulecioboek@quinnemanuel.com




                                           5
